GENERAL AGREEMENT FOR

CONSULTING SERVICES

This agreement ("Agreement") is made as of the 23rd day of May, 2008, by and
between Chyron (hereinafter referred to as "Company"), and Michael Wheeler
(hereinafter referred to as "Consultant") for the furnishing by Consultant of
advisory services ("Services") with respect to various activities of the Company
including but not limited to, the development of new multi media products and
services arising from Company's acquisition of AXIS Graphics and the
introduction and presentation of AXIS products and services to TV Station
Groups, TV Networks, Newspaper, Radio and Online Groups.



Fees, Expenses, and Terms of Payment

.





Company agrees to pay Consultant for Services a cash fee of $10,000 per month.
The Consultant shall be solely responsible for complying with all federal,
state, local and other tax laws and regulations applicable to payments received
from the Company under this Agreement.



Expenses will be reimbursed for all travel related assignments including
airfare, hotel accommodations, meals and other reasonable items.



Term

.





The term of this Agreement shall commence on the date hereof, and shall
terminate on 31st day of December 2008.



OWNERSHIP OF IDEAS, COPYRIGHTS AND PATENTS

Property of the Company

. All ideas, discoveries, creations, manuscripts and properties, innovations,
improvements, know-how, inventions, designs, developments, apparatus,
techniques, methods, and formulae within the scope of the Consultant's service
hereunder, whether patentable, copyrightable or not, which the Consultant may
conceive, reduce to practice or develop while the Consultant is actually
performing Services hereunder (and not at any other time during the Term in
which Consultant is not actually performing Services) (collectively, the
"Inventions") , alone or in conjunction with another or others, whether during
or out of regular business hours, whether or not on the Company's premises or
with the use of its equipment, and whether at the request or upon the suggestion
of the Company or otherwise, shall be the sole and exclusive property of the
Company, and the Consultant, its affiliates and its employees shall not publish
any of the Inventions without the prior written consent of the Company.



--------------------------------------------------------------------------------

 

Without limiting the foregoing, the Consultant also acknowledges that all
original works of authorship which are made by the Consultant (solely or jointly
with others) within the scope of the Consultant's service hereunder while the
Consultant is actually performing Services hereunder which are protectable by
copyright are "works made for hire" pursuant to the United States Copyright Act
(17 U.S.C. Section 101). The Consultant hereby assigns to the Company all of the
Consultant's right, title and interest in and to all of the foregoing. The
Consultant further represents that, to the best of the Consultant's knowledge
and belief, none of the Inventions shall violate or infringe upon any right,
patent, copyright, trademark or right of privacy, or constitute libel or slander
against or violate any other rights of any person, firm or corporation, and that
the Consultant shall use the Consultant's best efforts to prevent any such
violation.

Cooperation

. At any time during the Consultant's service hereunder or after the termination
of the Consultant's engagement hereunder, the Consultant shall cooperate fully
with the Company and its attorneys and agents in the preparation and filing of
all papers and other documents as may be required to perfect the Company's
rights in and to any Inventions described in Section 5.1, including, but not
limited to, joining in any proceeding to obtain letters patent, copyrights,
trademarks or other legal rights with respect to any such Inventions in the
United States and in any and all other countries, provided that the Company
shall bear the expense of such proceedings, and that any patent or other legal
right so issued to the Consultant in its name shall be assigned by the
Consultant to the Company without charge by the Consultant.



Licensing and Use of Inventions. With respect to any Inventions, and work of any
similar nature (from any source), whenever created, which the Consultant has not
prepared or originated in the performance of the Consultant's Services
hereunder, but which the Consultant provides to the Company or incorporates in
any Company product or system, the Consultant hereby grants to the Company a
royalty-free, fully paid-up, non-exclusive, perpetual and irrevocable license
throughout the world to use, modify, create derivative works from, disclose,
publish, translate, reproduce, deliver, perform, dispose of, and to authorize
others so to do, all such Inventions. The Consultant shall not include in any
Inventions the Consultant delivers to the Company or uses on its behalf, without
the prior written approval of the Company, any material which is or shall be
patented, copyrighted or trademarked by the Consultant or others unless the
Consultant provides the Company with the written permission of the holder of any
patent, copyright or trademark owner for the Company to use such material in a
manner consistent with then-current Company policy.



CONSULTANT WARRANTIES

The Consultant warrants and represents to the Company as follows:

Any works of authorship, copyrightable material or other Inventions developed
under this Agreement shall not infringe any patent, copyright, trade secret,
trademark or other rights of any third party;



The execution and performance of this Agreement shall not constitute a breach or
default under any contract or instrument to which the Consultant is a party, or
by which it is bound, and the Consultant is under no contractual or other
obligation to any third party which would prevent or limit its performance of
Services under this Agreement;



The Consultant is free at the present time to disclose to the Company, without
breach of any obligation to a third party, any and all information, ideas,
suggestions, developments, or know-how that the Consultant shall divulge in
performing the Services under this Agreement;

2

--------------------------------------------------------------------------------

 



The Consultant has complied and shall comply with all federal, state, and local
laws regarding business permits and licenses that may be required to carry out
the Services to be performed under this Agreement;



The Consultant, its affiliates and the employees assigned to perform Services
hereunder have and shall continue to have the knowledge, experience and skill to
provide, and shall provide, the Services in a professional and timely manner;
and



The Services shall at all times conform to the highest standards of ethics,
workmanship and professional business standards.

LIMITATION OF LIABILITY

EXCEPT WITH RESPECT TO CLAIMS ARISING FROM OR RELATING TO GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF A PARTY, IN NO EVENT SHALL EITHER PARTY BE LIABLE (I) TO
THE OTHER OR ANY THIRD PARTY FOR ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT,
SPECIAL, OR EXEMPLARY DAMAGES OF ANY NATURE, INCLUDING, BUT NOT LIMITED TO, LOSS
OF PROFITS, DATA, BUSINESS OR GOODWILL, EVEN IF THE PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES, OR (II) TO THE OTHER FOR DIRECT DAMAGES IN
EXCESS OF THE AMOUNT OF MONEY PAID BY COMPANY TO CONSULTANT UNDER THIS AGREEMENT
FOR THE SERVICES WHICH ARE THE SUBJECT OF THE CLAIM



GENERAL

Entire Agreement

. This Agreement embodies the entire agreement and understanding between the
Parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof. No statement, representation, warranty, covenant or agreement of
any kind not expressly set forth in this Agreement shall affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement.



Modifications and Amendments

. The terms and provisions of this Agreement may be modified or amended only by
written agreement executed by the Parties hereto.



Waivers and Consents

. The terms and provisions of this Agreement may be waived, or consent for the
departure therefrom granted, only by written document executed by the party
against whom such waiver or consent is to be enforced. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement, whether or not similar. Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.



Assignment

. The Company may assign its rights and obligations hereunder to any person or
entity that succeeds to all or substantially all of the Company's business or
that aspect of the Company's business in which the Consultant is principally
involved. The Consultant's rights and obligations under this Agreement may not
be assigned without the prior written consent of the Company and any such
attempted assignment by the Consultant without the prior written consent of the
Company shall be void.



3

--------------------------------------------------------------------------------

 

Benefit

. All statements, representations, warranties, covenants and agreements in this
Agreement shall be binding on the Parties hereto and shall inure to the benefit
of their respective successors and permitted assigns. Nothing in this Agreement
shall be construed to create any rights or obligations except between the
Parties hereto, no other person or entity shall be regarded as a third-party
beneficiary of this Agreement.



Governing Law

. This Agreement and the rights and obligations of the Parties hereunder shall
be construed in accordance with and governed by the law of the State of New
York, without giving effect to the conflict of law principles thereof.



Jurisdiction, Venue and Service of Process

. Any legal action or proceeding with respect to this Agreement shall be brought
in the courts of the State of New York or of the United States of America for
the State of New York. By execution and delivery of this Agreement, each of the
Parties hereto accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts. Each of the
Parties hereto irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to the party at its address set
forth in Section 9 hereof.



Waiver Of Jury Trial

. ANY ACTION, DEMAND, CLAIM OR COUNTERCLAIM ARISING UNDER OR RELATING TO THIS
AGREEMENT SHALL BE RESOLVED BY A JUDGE ALONE AND EACH OF THE PARTIES WAIVES ANY
RIGHT TO A JURY TRIAL THEREOF.



Severability

. The Parties intend this Agreement to be enforced as written. However, (a) if
any portion or provision of this Agreement shall to any extent be declared
illegal or unenforceable by a duly authorized court having jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law, and (b) if any provision, or part thereof, is held to be unenforceable
because of the duration of such provision or the geographic area covered
thereby, the Parties agree that the court making such determination shall have
the power to reduce the duration and/or geographic area of such provision,
and/or to delete specific words and phrases ("blue-penciling"), and in its
reduced or blue-penciled form such provision shall then be enforceable and shall
be enforced.



Headings and Captions

. The headings and captions of the various subdivisions of this Agreement are
for convenience of reference only and shall in no way modify, or affect the
meaning or construction of, any of the terms or provisions hereof.



No Waiver of Rights, Powers and Remedies

. No failure or delay by a party hereto in exercising any right, power or remedy
under this Agreement, and no course of dealing between the Parties hereto, shall
operate as a waiver of any such right, power or remedy of the party. No single
or partial exercise of any right, power or remedy under this Agreement by a
party hereto, nor any abandonment or discontinuance of steps to enforce any such
right, power or remedy, shall preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The election of any remedy by a party hereto shall not constitute a waiver of
the right of such party to pursue other available remedies. No notice to or
demand on a party not expressly required under this Agreement shall entitle the
party receiving such notice or demand to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.



4

--------------------------------------------------------------------------------

 

Independent Contractor.

The Company and the Consultant agree that the relationship of the Consultant to
the Company is at all times that of an independent contractor and not that of an
employee, partner or joint-venturer of or with the Company. The Consultant
acknowledges that neither it nor any of its employees is or shall be entitled to
any benefits that may be afforded to employees of the Company from time to time,
including, without limitation, any insurance, employee benefit plans or Company
policies that may be in effect from time to time.



Survival

. Termination of this Agreement shall not cancel or terminate any rights and/or
obligations which arose prior to the effective date of such termination or
expiration and which must continue to give effect to their meaning at the time
such right and/or obligation arose.



Counterparts

. This Agreement may be executed in one or more counterparts, and by different
parties hereto on separate counterparts, as well as via facsimile, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.



Opportunity to Review. The Consultant hereby acknowledges that the Consultant
has had adequate opportunity to review these terms and conditions and to reflect
upon and consider the terms and conditions of this Agreement, and that the
Consultant has had the opportunity to consult with counsel of the Consultant's
own choosing regarding such terms. The Consultant further acknowledges that the
Consultant fully understands the terms of this Agreement and has voluntarily
executed this Agreement.



 

 

 

 

COMPANY:

CONSULTANT:

CHYRON

           

By:

/s/ Michael Wellesley-Wesley

By:

/s/ Michael Wheeler

       

Name:

Michael Wellesley-Wesley

Name:

Michael Wheeler

Its:

President & CEO

   



 

5

 

 





 